             Case 5:17-cv-07305-EJD Document 125 Filed 09/27/19 Page 1 of 6



 1   Karen E. Ford Esq.
     P.O. Box 287
 2   Carmel-by-the-Sea, California 93921-0287
     831-250-6433
 3   Fax 831-250-6844
     karen@fordslaw.com
 4   SBN 88358
 5   Attorney for Plaintiff KANNAN
 6
     Todd K. Boyer, Bar No. 203132
 7   todd.boyer@bakermckenzie.com
     Caroline A. Pham, Bar No. 305080
 8   caroline.pham@bakermckenzie.com
     Baker & McKenzie LLP
 9   660 Hansen Way
     Palo Alto, CA 94304
10   Telephone:    +1 650 856 2400
     Facsimile:    +1 650 856 9299
11
     Attorneys for Defendant
12   APPLE INC
13

14
                                    United States District Court
15                                 Northern District of California
16
     RAJA KANNAN,                                     )        Case No: 17-CV-07305-EJD
17                                                    )
                    Plaintiff,                        )        JOINT STIPULATION and REQUEST TO
18                                                    )        CONTINUE DISCOVERY AND OTHER
            vs.                                       )        PRETRIAL DEADLINES
19                                                    )
     APPLE, INC.,                                     )        FRCP 6(b); LR 6-1(b), 7-12.
20                                                    )
                     Defendants                       )
21                                                    )
                                                      )
22                                                    )
                                                      )
23

24

25

26

27          Pursuant to Civil Local Rule 6-1(b) and 7-12, Plaintiff RAJA KANNAN (“Kannan” or
28   “Plaintiff”) and Defendant APPLE INC. (“Apple” or “Defendant”), (collectively “the Parties”),


                    Stipulation and Request for Extension of Discovery and Pretrial Deadlines
                                                          -1
                Case 5:17-cv-07305-EJD Document 125 Filed 09/27/19 Page 2 of 6



 1   by and through their respective counsel of record, hereby stipulate and jointly move the Court as
 2   follows:
 3
            WHEREAS, there is currently a deadline for completing fact discovery in this matter as
 4
     of September 30 and for disclosure of experts by October 1; and
 5
            WHEREAS in a hearing yesterday and an Order issued today Magistrate Judge DiMarchi
 6
     ordered further discovery by the parties which cannot be completed within the current deadlines;
 7
     and
 8

 9          WHEREAS, the parties have not been able to complete discovery and will not be able to
10   complete discovery by the current deadlines; and
11
            WHEREAS, fact discovery is necessary before experts can be disclosed; and
12
            WHEREAS, Apple is seeking a protective order different from the order in place in this
13
     action since April 23 2019 and which would requires advance notice to it of experts to whom
14
     Plaintiff and the opportunity to object before materials are sent to the expert which process will
15
     take time and delay production of expert reports;
16

17
            WHEREAS, given that fact and expert discovery are not completed the parties cannot

18
     properly prepare dispositive motions, or a Joint Trial Setting Conference Statement (currently

19
     due on September 30) or knowledgably participate in a Trial Setting Conference (currently set

20
     for October 10);

21          NOW THEREFORE, the Parties hereby stipulate that:
22
            1.      The deadline for completing fact discovery shall be continued thirty days until
23
                    October 31, 2019. This extension does not include promulgation of additional
24
                    discovery requests.
25
            2.      The deadline for initial disclosure of experts shall be continued until December 4,
26
                    2019. Disclosure of response experts December 26, 2019. Deadline for disclosure
27
                    of reply expert reports January 9, 2020. Close of expert discovery January 20,
28
                    2020.

                    Stipulation and Request for Extension of Discovery and Pretrial Deadlines
                                                       -2
              Case 5:17-cv-07305-EJD Document 125 Filed 09/27/19 Page 3 of 6



 1          3.      The deadline for filing dispositive motions shall be continued until February 3,
 2                  2020. Dispositive motion hearing shall be on March 12, 2020.
 3
            4.      Trial setting conference March 12, 2020. Joint Trial Setting Statement due March
 4
                    2, 2020.
 5
            5.      The other pretrial dates set by the Court in its Order of December 10, 2018 shall
 6
                    be continued by the Court as appropriate for a similar period.
 7

 8          IT IS SO STIPULATED.
 9
            Dated: September 25, 2019
10
            By: _____/s/__________
11          KAREN E. FORD
            Attorney for Plaintiff
12
            RAJA KANNAN
13

14          Dated: September 25, 2019
15
            By: _______/s/_________________
16          TODD K. BOYER
            BAKER & MCKENZIE LLP
17
            Attorney for Defendant
18          APPLE INC.

19
                                    DECLARATION OF COUNSEL LR 6-2(a)
20

21          Pursuant to Civil L.R. 6-2(a) and , I, Karen E. Ford, hereby declare and state:
22
            Reasons for extension. There are a number of major issues remaining to be resolved and
23
     discovery to be conducted.
24
            There was a discovery hearing concerning Plaintiff’s request for production of records on
25
     September 24 and the Court entered an order for further discovery that includes at least 6
26
     additional depositions. Deadlines for additional production of documents and other discovery
27
     filings are set during the first two weeks of October.
28



                    Stipulation and Request for Extension of Discovery and Pretrial Deadlines
                                                       -3
              Case 5:17-cv-07305-EJD Document 125 Filed 09/27/19 Page 4 of 6



 1           This includes the Plaintiff’s depositions of a key manager, Kotni, another key manager
 2   Rahul Rastogi, a witness named by Apple, Kiran Kunder, and 30(b)(6) depositions of Apple on
 3   26 topics. Apple has yet to designate the witnesses for the 30(b)(6) deposition or to provide dates
 4   for any of these depositions but the parties are working on these issues and they should be
 5   resolved in the near future.. Documents needed for the depositions have still not been produced
 6   and will be produced in October.
 7
            Based on the September 25 Order of the court a number of issues remain to be resolved
 8
     either by conferral of the parties or further court order
 9
            Apple intends to take a second deposition of Kannan.
10

11          All of these issues remain to be resolved and this cannot reasonably be accomplished in
12   the short time remaining under the existing schedule.
13
            Expert reports cannot be prepared until the document production and fact witness
14
     depositions are completed.
15
             Prejudice and harm to the Parties. Plaintiff has not been able to obtain the discovery he
16
     needs to present his case at trial and to respond to any motion for summary judgment. He has
17
     been able to take no depositions and has not yet obtained critical documentary discovery. In
18
     addition, Apple has very recently demanded additional discovery and made new disclosures
19
     which will require additional time to resolve. The deadline for disclosure of experts also needs to
20
     be continued because the Plaintiff’s expert would need access to the discovery materials, both
21
     documents and depositions in order to prepare an opinion and report. Plaintiff is now seeking this
22
     information in discovery but so far has been unable to obtain all of it.
23

24
            Previous extensions. The parties stipulated to a previous extensions of the pretrial

25
     deadlines of sixty days on or about July 11, 2019. See Dkt 106. There were multiple

26
     continuances of the CMC in this matter before current counsel for Plaintiff became involved.

27
     When new counsel for Plaintiff first became involved in the case she sought and was granted a

28
     short extension to file the Second Amended Complaint. Apple sought and was granted an


                    Stipulation and Request for Extension of Discovery and Pretrial Deadlines
                                                       -4
              Case 5:17-cv-07305-EJD Document 125 Filed 09/27/19 Page 5 of 6



 1   extension of time to answer. The CMC was continued to allow for the filing of the SAC and
 2   Answer. Ultimately there was no CMC held in this matter.
 3
            Effect on Other Scheduled Dates. It is anticipated that the extension will require a
 4
     rescheduling of the dispositive motion deadline (now set for November 21 , the Trial Setting
 5
     Conference (now set for October 10, 2019) and the deadline for filing Joint Trial Setting
 6
     Statement (now set for September 30). These should be reset by the Court pursuant to its
 7
     calendar and in accordance with the stipulation of the parties above.
 8

 9

10          Dated: September 25, 2019
11

12
            By: /s/ Karen E. Ford
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                   Stipulation and Request for Extension of Discovery and Pretrial Deadlines
                                                      -5
      Case 5:17-cv-07305-EJD Document 125 Filed 09/27/19 Page 6 of 6



 1

 2
                                      [PROPOSED] ORDER
 3
     PURSUANT TO THE PARTIES’ STIPULATION
 4

 5   IT IS SO ORDERED.
 6

 7
     Dated: __________________,
                   September 27 2019
 8

 9

10   ______________________________
11
     Hon. Edward J. Davila
12
     UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



           Stipulation and Request for Extension of Discovery and Pretrial Deadlines
                                              -6
